Citation Nr: 0734907	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
Jurisdiction over the veteran's claims file was later 
transferred to the St. Petersburg, Florida RO, after the 
veteran relocated.  

The veteran was afforded a travel Board hearing on June 28, 
2007.  A transcript of this hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is necessary to attempt to obtain 
records from the Social Security Administration (SSA).  A 
review of the record discloses a January 2005 decision from 
SSA showing that the veteran was awarded SSA disability 
benefits.  There is no indication that the RO has requested 
the records associated with this claim from SSA.  Appropriate 
action to obtain all records associated with any Social 
Security claim must be accomplished before adjudication can 
be made on the merits.  See generally Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (VA must obtain records form the 
SSA and give appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits).

The veteran was last provided a VA examination in February 
2003.  Given the additional length of time that is likely to 
pass as a result of the above mentioned development, the 
Board finds that a more contemporaneous examination is 
necessary.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as well as which requests that 
he provide VA with any evidence in his 
possession that might substantiate his 
claim.  

2.  The RO should make reasonable efforts 
obtain from SSA the records pertinent to 
the appellant's claim for Social Security 
disability benefits.  If such records are 
unavailable, it should be so noted in the 
claims file.

3.  The veteran should be afforded another 
VA examination to address the severity of 
his duodenal ulcer.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should record a 
history of the symptomatology of the 
veteran's duodenal ulcer and report all 
clinical findings.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the claim on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



